PER CURIAM.
Affirmed.
ALLEN, WOLF and WEBSTER, JJ., concur.
Turner raises two issues on appeal: (1) Whether the trial court erred in scoring victim injury under counts I and II as severe on the sentencing guidelines score-sheet; (2) whether the trial court erred in not deferring payment of appellant’s fine on each count in that appellant was indigent and unable to pay the fine. We find no merit in issue one, and find as to issue 2 that the appellant never requested that the trial court defer payment of the fine nor did he indicate an inability to pay the fine. The issue was, thus, not preserved for appellate review.